Case 0:19-cv-60960-WPD Document 6 Entered on FLSD Docket 05/07/2019 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

 JERRY PAUL, individually
 and on behalf all others similarly situated,

 Plaintiff,                                            Case No.: 0:19-cv-60960-WPD

 v.

 COMMONWEALTH FINANCIAL
 SYSTEMS, INC.,

 Defendant.
 __________________________________/

   DEFENDANT, COMMONWEALTH FINANCIAL SYSTEMS, INC.’S, ANSWER AND
     AFFIRMATIVE DEFENSES TO PLAINTIFF’S CLASS ACTION COMPLAINT

           Defendant, Commonwealth Financial Systems, Inc. (CFSI), through counsel and

 under the Federal Rules of Civil Procedure, submits this Answer and Affirmative

 Defenses to the Class Action Complaint filed by plaintiff, Jerry Paul (plaintiff), and

 states:

                                       INTRODUCTION

           1.    The Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692, et

 seq., speaks for itself and is the best evidence of its contents.        To the extent the

 allegations in ¶ 1 state otherwise, denied.

           2.    The FDCPA speaks for itself and is the best evidence of its contents. To

 the extent the allegations in ¶ 2 state otherwise, denied.

           3.    CFSI denies the allegations in ¶ 3.

                                 DEMAND FOR JURY TRIAL

                                           Page 1 of 6
Case 0:19-cv-60960-WPD Document 6 Entered on FLSD Docket 05/07/2019 Page 2 of 6



        4.     CFSI denies the allegations in ¶ 4.

                                JURISDICTION AND VENUE

        5.     CFSI denies the allegations in ¶ 5.

        6.     CFSI denies the allegations in ¶ 6.

        7.     CFSI denies the allegations in ¶ 7.

                                          PARTIES

        8.     Upon information and belief, CFSI admits the allegations in ¶ 8.

        9.     CFSI denies the allegations in ¶ 9 as calling for a legal conclusion.

        10.    CFSI admits it is a corporation with an office in Dickson City,

 Pennsylvania. Except as specifically admitted, CFSI denies the allegations in ¶ 10 as

 calling for a legal conclusion.

        11.    CFSI admits part of its business is the collection of debts and it uses the

 telephone and mail to do so. Except as specifically admitted, CFSI denies the allegations

 in ¶ 11.

        12.    CFSI denies the allegations in ¶ 11.

                                   FACTUAL ALLEGATIONS

        13.    CFSI denies the allegations in ¶ 13 for lack of knowledge or information

 sufficient to form a belief therein.

        14.    CFSI denies the allegations in ¶ 14 as calling for a legal conclusion.

        15.    CFSI admits accounts in plaintiff’s name was placed with CFSI for

 collection. Except as specifically admitted, CFSI denies the allegations in ¶ 15.



                                          Page 2 of 6
Case 0:19-cv-60960-WPD Document 6 Entered on FLSD Docket 05/07/2019 Page 3 of 6



        16.    Exhibit A speaks for itself and is the best evidence of its contents. To the

 extent the allegations in ¶ 16 state otherwise, denied.

        17.    Exhibit A speaks for itself and is the best evidence of its contents. To the

 extent the allegations in ¶ 17 state otherwise, denied.

        18.    Exhibit A speaks for itself and is the best evidence of its contents. To the

 extent the allegations in ¶ 18 state otherwise, denied.

        19.    CFSI denies the allegations in ¶ 19 as calling for a legal conclusion.

        20.    CFSI denies the allegations in ¶ 20.

        21.    CFSI denies the allegations in ¶ 21.

        22.    CFSI denies the allegations in ¶ 22.

                             CLASS ACTION ALLEGATIONS

        23.    CFSI admits plaintiff purports to bring this action on behalf of a Class, but

 denies any violations, liability or wrongdoing under the law. CFSI specifically denies

 plaintiff can meet the requirements set forth in Fed. R. Civ. P. 23. Except as specifically

 admitted, CFSI denies the allegations in ¶ 23.

        24.    CFSI denies the allegations in ¶ 24.

        25.    CFSI denies the allegations in ¶ 25.

 A.   EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW &
      FACT

        26.    CFSI denies the allegations in ¶ 26.

        27.    CFSI denies the allegations in ¶ 27, including subparts a-b.

        28.    CFSI denies the allegations in ¶ 28.


                                          Page 3 of 6
Case 0:19-cv-60960-WPD Document 6 Entered on FLSD Docket 05/07/2019 Page 4 of 6



 B.      TYPICALITY

          29.   CFSI denies the allegations in ¶ 29.

 C.      ADEQUACY

          30.   CFSI denies the allegations in ¶ 30.

          31.   CFSI denies the allegations in ¶ 31.

          32.   CFSI denies the allegations in ¶ 32.

 D.      PREDOMINANCE AND SUPERIORITY

          33.   CFSI denies the allegations in ¶ 33, including subparts a-b.

          34.   CFSI denies the allegations in ¶ 34.

                                     COUNT I.
      VIOLATION OF 15 U.S.C. §§ 1692e, 1692e(2)(a), 1692e(5), 1692e(10) and/or 1692f

 [sic]    33.   CFSI reasserts the foregoing as if fully stated herein.

          34.   CFSI denies the allegations in ¶ 34.

          35.   CFSI denies the allegations in ¶ 35.

          36.   CFSI denies the allegations in ¶ 36.

          37.   CFSI denies the allegations in ¶ 37.

                               CFSI’S AFFIRMATIVE DEFENSES

          1.    Upon information and belief, this Court lacks jurisdiction due to the

 presence of a mandatory, binding arbitration clause in the conditions of admission.

 Therefore, the complaint should be dismissed and plaintiff should be compelled to

 arbitrate this matter.




                                           Page 4 of 6
Case 0:19-cv-60960-WPD Document 6 Entered on FLSD Docket 05/07/2019 Page 5 of 6



        2.      To the extent that any violations are established, any such violations were

 not intentional and resulted from bona fide error notwithstanding the maintenance of

 procedures reasonably adopted and specifically intended to avoid any such error.

        3.      CFSI denies any liability; however, regardless of liability, plaintiff has

 suffered no actual damages as a result of CFSI’s purported violations.

        4.      One or more claims asserted by plaintiff is barred by the statute of

 limitations, laches, estoppel, waiver and/or unclean hands.

        5.      Assuming that plaintiff suffered any damages, he has failed to mitigate his

 damages or take other reasonable steps to avoid or reduce his damages.

        6.      Any harm suffered by plaintiff was legally and proximately caused by

 persons or entities other than CFSI and were beyond the control or supervision of CFSI

 or for whom CFSI was and is not responsible or liable.

        7.      Plaintiff has failed to state a claim against CFSI upon which relief may be

 granted.

        WHEREFORE, Defendant, Commonwealth Financial Systems, Inc., requests the

 Court dismiss this action with prejudice and grant it any other relief the Court deems

 appropriate.

                                           Respectfully submitted,


                                           /s/ Michael P. Schuette
                                           Michael P. Schuette, Esq.
                                           Florida Bar No. 0106181
                                           Dayle M. Van Hoose, Esq.
                                           Florida Bar No. 0016277
                                           SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.

                                         Page 5 of 6
Case 0:19-cv-60960-WPD Document 6 Entered on FLSD Docket 05/07/2019 Page 6 of 6



                                           3350 Buschwood Park Drive, Suite 195
                                           Tampa, Florida 33618
                                           Telephone: (813) 890-2460
                                           Facsimile: (877) 334-0661
                                           mschuette@sessions.legal
                                           dvanhoose@sessions.legal

                                           Attorneys for Defendant,
                                           Commonwealth Financial Systems, Inc.

                              CERTIFICATE OF SERVICE

        I certify that on this 7th day of May 2019, a copy of the foregoing was filed

 electronically in the ECF system. Notice of this filing will be sent to the parties of record

 by operation of the Court’s electronic filing system, including plaintiff’s counsel as

 described below. Parties may access this filing through the Court’s system.

                                    Jibrael S. Hindi, Esq.
                            The Law Offices of Jibrael S. Hindi
                                110 S.E. 6th St., 17th Floor
                                Fort Lauderdale, FL 33301
                                  jibrael@jibraellaw.com

                                           /s/ Michael P. Schuette
                                           Attorney




                                          Page 6 of 6
